— Judgment, Supreme Court, Bronx County (Robert Sackett, J.), rendered April 14, 2011, convicting defendant, after a nonjury trial, of menacing in the third degree and harassment in the second degree, and sentencing her to a conditional discharge, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations, in which it accepted the complainant’s account of the incident and rejected defendant’s. Concur — Gonzalez, EJ., Acosta, Saxe, Richter and Manzanet-Daniels, JJ.